DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, in FIGs 1 & 2, the reference numbers are rotated relative to the figure numbers.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	Paragraph 1 of the specification attempts to incorporate subject matter into this application by reference to U.S. Provisional Patent Application 62/887,707. So long as any such material incorporated is “nonessential”, this is not necessarily an issue. However, it is noted that the incorporation of essential material in the specification by reference to an unpublished U.S. application is improper. See MPEP § 608.01(p)(I) and 37 CFR 1.57(d). 
In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. See MPEP § 608.01(IV). 

The disclosure is objected to because of the following informalities:
Para. 12, lines 1-2: “…adapted to be connected either or both of the first and second ends…” appears it should read “…adapted to be connected to either or both of the first and second ends…” or similar. 
Appropriate correction is required.
Claim Objections
Claims 3, 14, 16 & 18 are objected to because of the following informalities:
Claims 3 & 14: “… fire rated mas loaded vinyl material…” should read “… fire rated mass loaded vinyl material…”
Claim 16: “…wherein end portions of the pipe fitting has an exposed portion…” should read “…wherein end portions of the pipe fitting have an exposed portion…” or similar. 
Claim 18: “…wherein the exposed portion on each of the first end and second end is defined as a length equal to one half an inside diameter…” should read “…wherein the exposed portion on each of the first end and second end is defined as having a length equal to one half an inside diameter…” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, 13, 14, 15, 17 & 18 each recite the term “substantially” in one or more instances. While the term “substantially” is not inherently indefinite (e.g., when used as a broadening modifier which may be understood in view of guidelines presented in the specification), as used currently herein, the limitations including “substantially” (e.g., “substantially the length of the pipe”, “substantially all portions of an outer wall”, “substantially similar”, etc.) appear to cause the scope of the claims to take on an unreasonable degree of uncertainty, for various reasons as detailed below. 
Stated differently, the terms currently in the claims including “substantially” are relative terms which render the respective claims indefinite. The relevant terms are not defined by the claims, the specification does not provide standards for ascertaining the requisite degrees, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1, 14 & 18 recite a pipe coating “extending substantially the length of the pipe”. However, each of these claims also recites that first and second ends of the pipe “have an exposed portion that does not have the pipe coating connected thereto” which appears to contradict the first limitation. As a result, the actual scope of the pipe coating “extending substantially the length of the pipe” is unclear, causing the claims to take on an unreasonable degree of uncertainty. 

Claims 1, 14 & 18 further recite “wherein there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating” which renders the claims indefinite. In particular, the limitation “substantially all portions of an outer wall of the pipe are in contact with the pipe coating” appears to contradict the previously recited limitation wherein first and second ends of the pipe “have an exposed portion that does not have the pipe coating connected thereto”, since at least the exposed portions would not be in contact with the pipe coating. 

Claims 3 & 14 refer to a “fire rated mas[s] loaded vinyl material”, however, it is noted that a “fire rating” is a subjective standard which may vary by jurisdiction and/or may vary over time as regulations are changed, and it is not clear what particular fire rating standard, if any is intended to define the claimed invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim. See MPEP § 2173.05(B)(II) and MPEP § 2173.05(B)(IV). 

Claims 7 & 8 refer to “a wall of the pipe”. It is unclear if this is referring to the “outer wall of the pipe” already recited in claim 1, or if this “wall” is a different wall. 

Claim 9 recites “the thickness of the pipe coating is substantially similar to the thickness of the wall of the pipe”, which raises two issues. First, as previously noted above, the term “substantially similar” is a relative term which renders the claim indefinite. 
Additionally, it is unclear if “the wall” in claim 9 is referring to the “outer wall” as in claim 1, or if this is establishing a new wall (which otherwise lacks antecedent basis in the claim). 
Claim 10 recites “an adhesive positioned between the pipe coating and the pipe”, however, this appears to contradict the limitation set forth in claim 1 wherein “there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating”, which renders the claim indefinite. 

Claim 12 recites “wherein between ¼ inch and 3 inches of an end of the pipe fitting is left exposed when the pipe fitting coating is affixed to the pipe fitting”, however, this appears to contradict a limitation in claim 11 wherein the pipe fitting coating “extends substantially the length of the pipe fitting”.

Claim 13 recites several limitations which appear to contradict various limitations previously recited in claim 1. 
The limitation wherein “the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe” appears to contradict the claim 1 limitation wherein “there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating”. If the inner diameter of the pipe sleeve is larger than the diameter of an outer surface of the pipe, then there would be a space therebetween. Additionally, it is unclear if the “outer surface of the pipe” in claim 13 is referring to the same “outer wall of the pipe” as in claim 1. 
The limitation wherein “the pipe sleeve has a longitudinally extending opening that extends the entire length thereof” appears to contradict the limitation wherein the pipe coating extends “continuously around the circumference of the pipe”. 

Claims 13, 17 & 18 recite “wherein the pipe sleeve engages the pipe to surround substantially the entire circumference of the pipe; wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe sleeve”. However, claims 1, 14 & 18, respectively, already establish that the pipe coating is connected to and extends continuously around the circumference of the pipe and there is no space between the pipe coating (i.e. the pipe sleeve) and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating (i.e. the pipe sleeve). Thus, it is unclear how (or if) “wherein the pipe sleeve engages the pipe to surround substantially the entire circumference of the pipe; wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe sleeve” further limits the claimed invention, causing the claims to take on an unreasonable degree of uncertainty. 

Claim 14 further recites “an adhesive positioned between the pipe coating and the pipe” which contradicts the limitation wherein “there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating” recited later in the same claim. 
It is also unclear if the limitation wherein there is an adhesive positioned between the pipe coating and the pipe is compatible, as disclosed, with the limitation wherein the pipe coating is manufactured using crosshead extrusion (i.e., these might be seen as mutually exclusive embodiments, as disclosed). 

Claim 14 recites “an outer wall of the pipe” (line 11) and later recites “a wall of the pipe” / “the wall of the pipe” (lines 12-13). It is unclear if these are the same wall. 

Claim 16 recites “wherein end portions of the pipe fitting [have] an exposed portion not covered by the at least one respective pipe fitting coating”, however, this appears to contradict a limitation in claim 15 wherein the pipe fitting coating “extends substantially the length of the pipe fitting”.
Claim 16 also recites “wherein the exposed portion has a length equal to one half an inside diameter of the pipe”. It is unclear if this is supposed to be an inside diameter of the pipe, as written, or an inside diameter of the pipe fitting. 

Claim 17 recites several limitations which appear to contradict various limitations previously recited in claim 14. 
The limitation wherein “the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe” appears to contradict the claim 14 limitation wherein “there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating”. If the inner diameter of the pipe sleeve is larger than the diameter of an outer surface of the pipe, then there would be a space therebetween. Additionally, it is unclear if the “outer surface of the pipe” in claim 17 is referring to the same “outer wall of the pipe” as in claim 14. 
The limitation wherein “the pipe sleeve has a longitudinally extending opening that extends the entire length thereof” appears to contradict the limitation wherein the pipe coating extends “continuously around the circumference of the pipe”. 
Finally, it is noted that the embodiment set forth in claim 17, wherein the pipe coating is a split pipe sleeve, appears to be mutually exclusive or otherwise inconsistent as disclosed with the embodiment set forth in claim 14 wherein the pipe coating is manufactured using crosshead extrusion. 

Claim 18 recites a limitation wherein “the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe”, however, appears to contradict a previous limitation in claim 18 wherein “there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating”. If the inner diameter of the pipe sleeve is larger than the diameter of an outer surface of the pipe, then there would be a space therebetween. Additionally, it is unclear if the “outer surface of the pipe” is referring to the same feature as the “outer wall of the pipe”. 

Claim 18 also recites “the pipe sleeve has a longitudinally extending opening that extends the entire length thereof” which appears to contradict a previous limitation wherein the pipe coating extends “continuously around the circumference of the pipe”.

Claim 19 recites “The noise reducing pipe system according to claim 11 wherein between ¼ inch and 3 inches of an end of the pipe fitting is left exposed when the pipe fitting coating is affixed to the pipe fitting” which raises two issues. 
First, as best understood, claim 19 should depend from claim 18 rather than claim 11, as it is otherwise an exact duplicate of claim 12. 
Additionally, the limitation above wherein “an end of the pipe fitting is left exposed” appears to contradict a limitation of claim 18 wherein the pipe fitting coating “extends substantially the length of the pipe fitting”, causing the claim to take on an unreasonable degree of uncertainty.

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11 & 12 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jöhri (US 5,030,489; hereafter Johri).
Regarding claim 1, Johri discloses a noise reducing pipe system (see sole figure; abstract). While the example embodiment shown in is a 45° degree branch piece (i.e., a fitting), Johri states that the fitting may be connected to another pipe segment (e.g. via sleeve 2; see col. 2, lines 21-24; see also, col. 1, lines 51-53: “the moldings can instead be joined to straight pipe segments by means of welding sleeves”). Johri also explains “straight pipe segments can, of course, have the same or similar insulation layer” (col. 2, lines 39-41). 
As set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.
In view of the above, Johri reasonably discloses a noise reducing pipe system comprising: 
a pipe (i.e., a straight pipe segment having the same insulation layer, in the general form of the fitting in the figure, except without the 45° branch; the wall 3 of the fitting as shown generally corresponding to the wall of the pipe) having a first end (e.g., an end corresponding to the lower end of the fitting as shown) and a second end (e.g., an end corresponding to the upper end of the fitting as shown, aligned with the lower end); 
a pipe coating (i.e., 4) connected to the pipe and extending continuously around the circumference of the pipe and extending substantially the length of the pipe (i.e., extending the entire length of the pipe, except at exposed end portions 5 for the welding sleeves, as shown), 
wherein the first end and the second end of the pipe have an exposed portion (5) that does not have the pipe coating connected thereto (as shown; see col. 2, lines 20-25); 
wherein the exposed portion on each of the first end and the second end is defined as having a length (A); and 
wherein there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating (as shown; Johri suggests that the pipe coating may be applied by “spraying” or “by injection/molding process”, see col. 2, lines 11-12 & published claim 3).

While Johri discloses that the exposed portion on each of the first end and the second end is defined as having a length (A), Johri suggests that this length “A” corresponds to half the length of the welding sleeve (2). 
Johri does not explicitly disclose that the length of the exposed portions are equal to one half an inside diameter of the pipe, however, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
Similarly, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 

In the instant case, the only difference between the claimed invention and the prior art appears to be a difference of proportions or relative dimensions (i.e. the proportions / relative dimensions of the length A of the exposed portions vs the inside diameter of the pipe), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the claimed length of the exposed portion. Rather, the claimed length of the exposed portion being one half of an inside diameter of the pipe appears to be merely preferable. See paragraph 36, lines 14-19 of the specification: “the end portion of the pipe that is left exposed may, for example, be between ¼” to 3” in length, but those skilled in the art will appreciate that any amount of pipe can be left exposed as needed for various uses. The end portion of the pipe 12 to be left exposed may also be defined as having a length that is ½ the diameter of the pipe. Therefore, for example, if the pipe has a diameter of 3 inches, it would be preferred for the end portion to be left exposed to be 1.5 inches in length”. 
As a result, the limitations of claim 1 are unpatentable over Johri. 

Regarding claim 2, regarding the limitation wherein the pipe coating is manufactured using crosshead extrusion, as set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In the instant case, although Johri does not explicitly disclose that the pipe coating is manufactured using crosshead extrusion, Johri does disclose that the coating may be manufactured by an “injection/molding process” (published claim 3) and it does not appear, based on the current record, that forming the pipe coating by crosshead extrusion would be expected to impart distinctive structural characteristics to the final product. 
However, to promote compact prosecution in the event that forming the pipe coating by crosshead extrusion is seen as imparting distinctive structural characteristics to the final product, alternative grounds of rejection are provided later in this action. 

Regarding claim 4, the system of Johri reads on the additional limitation wherein the pipe coating has a thickness ranging between 1/16 inch thick and 1/4 inch thick. 
In particular, Johri discloses that the pipe coating (4) has a thickness of 5mm (i.e. 0.197 inches), which falls within the claimed range of 1/16 inch (0.0625) and 1/4 inch (0.25). 

Regarding claim 5, Johri does not explicitly disclose the additional limitation wherein the pipe has an inside diameter ranging between 1 inch to 18 inches. However, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 
Similarly, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the only difference between the claimed invention and the prior art appears to be a such a recitation of relative dimensions (i.e., the dimensions of the inside diameter of the pipe), or otherwise a difference of form or proportion (the form or proportions of the pipe, including the inside diameter of the pipe), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of an inside diameter falling within the claimed range. Rather, the claimed range of between 1 inch and 18 inches appears to be merely preferable. See paragraph 28 of the specification: “…the pipe coating 14 may be coated on (or connected to) an outer surface portion of any pipe. The present invention contemplated that the pipe coating may be used to coat pipes 12 that have diameters ranging from 1” to 18”….The pipe coating 14 of the pipe system 10 according to the present invention may also be used to coat PVC or ABS pipes and fittings 18 that are commonly used in the plumbing and mechanical industries”.
As a result, the limitations of claim 5 are unpatentable over Johri.

Regarding claim 6, the system of Johri reads on the additional limitation wherein the pipe is at least one of PVC and ABS pipe. In particular, Johri suggests that the pipe 3 is formed of thermoplastic and suggests, among others, “polyvinyl chloride” (i.e., PVC). Col. 2, lines 9-11. 

Regarding claims 7, 8 & 9, while Johri discloses that the thickness of the pipe coating is 5mm, Johri is otherwise silent as to the thickness of the wall of the pipe. As such, Johri does not explicitly disclose the additional limitations wherein the thickness of the pipe coating is 25% as thick as a wall of the pipe (claim 7), wherein the thickness of the pipe coating is between 50% and 75% as thick as a wall of the pipe (claim 8), or wherein the thickness of the pipe coating is substantially similar to the thickness of the wall of the pipe (claim 9). 
However, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
In the instant case, the only difference between the claimed inventions and the prior art appears to be such a difference of form or proportion (e.g., the relative proportions / thickness of the pipe wall vs the pipe coating), and it does not appear that a device having any of the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the relative thickness values set forth in claims 7, 8 and 9. Rather, the claimed relative thicknesses appears to be merely preferable. See, e.g., paragraph 30 of the specification: “The typical fitting will have 1/16, 1/8”, or 1/4" thickness. The mass loaded vinyl…preferably has a 1/16”, 1/8” or ¼” thickness…”.
As a result, the limitations of claims 7, 8 & 9 are unpatentable over Johri.

Regarding claim 11, Johri reasonably discloses the additional limitations wherein the pipe system further comprises at least one pipe fitting (i.e., the original 45° branch fitting as shown in the figure, including at least the body 3 thereof) adapted to be connected to at least one of the first and second ends of the pipe (i.e., via welding sleeve 2; see col. 1, lines 51-53 & col. 2, lines 20-24); 
wherein the at least one pipe fitting is at least one of ABS and PVC pipe fittings (as discussed for claim 6, Johri discloses that the body may be polyvinyl chloride / PVC ; col. 2, lines 9-11); and 
further comprising at least one respective pipe fitting coating (4) that is connected to the respective at least one pipe fitting and extends continuously around the circumference of the pipe fitting and extends substantially the length of the pipe fitting (i.e., extending the entire length of the pipe fitting, except at exposed end portions 5 for the welding sleeves, as shown).
Regarding claim 12, Johri discloses that a length “A” of an end of the pipe fitting is left exposed (at 5) when the pipe fitting coating is affixed to the pipe fitting (as shown in the figure).  
Johri does not explicitly state that the length “A” is between ¼ inch and 3 inches.
However, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 
Similarly, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the only difference between the claimed invention and the prior art appears to be a such a recitation of relative dimensions (i.e., the actual dimensions of the exposed end length A), or otherwise a difference of form or proportion (the proportions of the exposed length A and/or the length of the welding sleeve, etc.), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the claimed length of the exposed portion. Rather, the claimed length of the exposed portion being between ¼ inch and 3 inches appears to be merely preferable. See paragraph 36 of the specification: “the end portion of the pipe that is left exposed may, for example, be between ¼” to 3” in length, but those skilled in the art will appreciate that any amount of pipe can be left exposed as needed for various uses” and paragraph 37: “the outer coating 14 may be readily removable from the pipe 12 by an installer to allow any desired length of pipe 12 to be exposed at an end portion thereof…. Portions of the pipe fitting may also be left exposed…”. 
As a result, the limitations of claim 12 are unpatentable over Johri.

Claims 2 & 3 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Johri as applied to claim 1 above, and further in view of Järvenkylä (US 6,959,736; hereafter Jarvenkyla).
Regarding claim 2, as previously set forth, Johri does not explicitly disclose the additional limitation wherein the pipe coating is manufactured using crosshead extrusion, though it does not appear, based on the current record, that forming the pipe coating by crosshead extrusion would be expected to impart distinctive structural characteristics to the final product.
To promote compact prosecution in the event that forming the pipe coating by crosshead extrusion is seen as imparting distinctive structural characteristics to the final product, the following teaching is provided. 
Jarvenkyla teaches (fig. 1) a pipe system comprising a plastic pipe (1; see col. 2, lines 38-45) and a pipe coating (2), also formed of a plastic (col. 2, lines 46-49) and having additional fillers / additives (e.g., col. 2, line 66 – col. 2, line 20), extending continuously around the circumference of the pipe, wherein there is no space between the pipe coating and the pipe (see fig. 2). 
Jarvenkyla suggests “a multilayer pipe of the invention can be extruded in one phase using several extruders and a multi-layer cross-head die” (col. 3, line 61-63; i.e., that the multilayer pipe can be manufactured using crosshead extrusion). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the pipe coating is manufactured using crosshead extrusion, in view of the teachings of Jarvenkyla, as the use of a known technique (i.e. forming a multilayer pipe by crosshead extrusion, as suggested by Jarvenkyla) to improve a similar device (the multilayer pipe system of Johri) in the same way (e.g. enabling both the pipe and the pipe coating to be extruded/manufactured together in a single phase, as suggested by Jarvenkyla). 

Regarding claim 3, Johri further discloses that the pipe coating (4) is a mass loaded thermoplastic material (i.e., a thermoplastic having an inorganic filler to increase mass / density for sound dampening). In particular, Johri discloses that the pipe coating material is filled with heavy spar / barite (col. 2, lines 11-15; i.e., barium sulfate). 
Johri does not explicitly disclose that the mass-loaded thermoplastic material is a vinyl material. 
As above, Jarvenkyla teaches (fig. 1) a pipe system comprising a plastic pipe (1; see col. 2, lines 38-45) and a pipe coating (2), also formed of a plastic (col. 2, lines 46-49) and having additional fillers / additives (e.g., col. 2, line 66 – col. 3, line 20), extending continuously around the circumference of the pipe, wherein there is no space between the pipe coating and the pipe (see fig. 2). 
Jarvenkyla further suggests that the pipe coating (which may have additives / inorganic fillers) may be formed from an extrudable plastic such as ethylene vinyl acetate (EVA; col. 2, lines 46-49), a vinyl material. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the mass loaded thermoplastic material used for the pipe coating is a vinyl material (e.g., EVA / ethylene vinyl acetate) as suggested by Jarvenkyla, thus resulting in a mass loaded vinyl material, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It is further noted that EVA-based mass loaded vinyl materials are otherwise known in the art (e.g., see US 2019/0101236 to Tsitos, para. 36: “The mass-loaded vinyl (MLV) may be made using polyvinyl chloride (PVC), polyethylene, polypropylene and/or ethylene vinyl acetate…”; this reference is provided merely to establish that EVA-based MLVs are known, and is not currently being relied upon for any further modification to the system of Johri described above). 

Claims 7-10 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Johri as applied to claim 1 above, and further in view of Krevor et al. (US 4,860,851; hereafter Krevor). 
Regarding claim 7, Johri does not explicitly disclose the additional limitation wherein the thickness of the pipe coating is 25% as thick as a wall of the pipe.
Krevor teaches (fig. 1) a noise reducing pipe system comprising a pipe (1) and a pipe coating (2; i.e., a damping layer) connected to the pipe and extending continuously around the circumference of the pipe, wherein there is no space between the pipe coating and the pipe (see fig. 1). 
Krevor suggests that, in the case of pipes, “the thickness of the layer of damping material is preferably from 0.3-3.0…times the thickness of the material of the pipe” (col. 7, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe system of Johri such that the thickness of the pipe coating is in the range of 0.3 to 3.0 times (i.e. 30% to 300%) the thickness of a pipe wall, in view of the teachings of Krevor, as the use of a known technique (e.g. forming a noise reducing pipe coating to have such a thickness relative to the pipe wall, as in Krevor) to improve a similar device (the pipe system of Johri) in the same way (e.g., to utilize a ratio of dampening coating thickness to pipe wall thickness known in the art to be suitable / effective / appropriate, etc.). 
As set forth in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Thus, while Krevor only explicitly suggests the range of 30% to 300%, this range is seen as close to the claimed value wherein the thickness of the pipe coating is 25% as thick as a wall of the pipe, such that prima facie one skilled in the art would have expected them to have the same properties. 
As a result, the limitations of claim 7 are unpatentable over Johri in view of Krevor. 

Regarding claim 8, Johri does not explicitly disclose the additional limitation wherein the thickness of the pipe coating is between 50% and 75% as thick as a wall of the pipe.
Krevor teaches (fig. 1) a noise reducing pipe system comprising a pipe (1) and a pipe coating (2; i.e., a damping layer) connected to the pipe and extending continuously around the circumference of the pipe, wherein there is no space between the pipe coating and the pipe (see fig. 1). 
Krevor suggests that, in the case of pipes, “the thickness of the layer of damping material is preferably from 0.3-3.0, especially 0.5-2.0 times, and more especially 0.7-1.3 times the thickness of the material of the pipe” (col. 7, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe system of Johri such that the thickness of the pipe coating is in the range of, e.g., 0.5 to 2.0 times (i.e. 50% to 200%) the thickness of a pipe wall, in view of the teachings of Krevor, as the use of a known technique (e.g. forming a noise reducing pipe coating to have such a thickness relative to the pipe wall, as in Krevor) to improve a similar device (the pipe system of Johri) in the same way (e.g., to utilize a ratio of dampening coating thickness to pipe wall thickness known in the art to be suitable / effective / appropriate, etc.). 
As set forth in MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, the claimed range of “between 50% and 75% as thick as a wall of the pipe” overlaps and falls within the disclosed range of 0.5 to 2.0 times (50% to 200%), and otherwise falls within the broader disclosed range of Krevor of 0.3 to 3.0 times (30% to 300%).
As a result, the limitations of claim 8 are unpatentable over Johri in view of Krevor. 

Regarding claim 9, Johri does not explicitly disclose the additional limitation wherein the thickness of the pipe coating is substantially similar to the thickness of the wall of the pipe.
Krevor teaches (fig. 1) a noise reducing pipe system comprising a pipe (1) and a pipe coating (2; i.e., a damping layer) connected to the pipe and extending continuously around the circumference of the pipe, wherein there is no space between the pipe coating and the pipe (see fig. 1). 
Krevor suggests that, in the case of pipes, “the thickness of the layer of damping material is preferably from 0.3-3.0, especially 0.5-2.0 times, and more especially 0.7-1.3 times the thickness of the material of the pipe” (col. 7, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe system of Johri such that the thickness of the pipe coating is in the range of, e.g., 0.7 to 1.3 times (i.e. 70% to 130%) the thickness of a pipe wall, in view of the teachings of Krevor, as the use of a known technique (e.g. forming a noise reducing pipe coating to have such a thickness relative to the pipe wall, as in Krevor) to improve a similar device (the pipe system of Johri) in the same way (e.g., to utilize a ratio of dampening coating thickness to pipe wall thickness known in the art to be suitable / effective / appropriate, etc.). 
In view of the uncertainty regarding what precisely constitutes “substantially similar”, it is noted that, by some interpretations, a thickness of the pipe coating being in the range of 70% to 130% of the thickness of the pipe wall may reasonably be seen as “substantially similar”. 
However, even if “substantially similar” is seen as requiring, e.g., 100% (i.e. the same thickness) or some other narrow range, it is noted that this value clearly falls within the disclosed range of 0.7 to 1.3 times (i.e. 70% to 130%) and, as set forth in MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
As a result, the limitations of claim 9 are unpatentable over Johri in view of Krevor.

Regarding claim 10, Johri does not explicitly disclose the additional limitation wherein the pipe system further comprises an adhesive positioned between the pipe coating and the pipe.
Krevor teaches (fig. 1) a noise reducing pipe system comprising a pipe (1) and a pipe coating (2; i.e., a damping layer) connected to the pipe and extending continuously around the circumference of the pipe (see fig. 1). 
Krevor further suggests that an adhesive may be positioned between the pipe coating and the pipe (col. 6, lines 28-50) to aid in engagement between the pipe coating and the pipe and that, by use of a heat-activatable adhesive, the pipe coating could be easily removable when necessary by re-heating the adhesive. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri to further include an adhesive positioned between the pipe coating and the pipe, in view of the teachings of Krevor, as the use of a known technique (i.e. providing an adhesive between a pipe and a surrounding noise dampening coating, as in Krevor) to improve a similar device (i.e. the system of Johri) in the same way (e.g., aiding in engagement between the pipe coating and the pipe; when a hot melt adhesive is used, providing for a removable pipe coating via reheating the adhesive, etc.).  

Claim 13 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Johri as applied to claim 1 above, and further in view of Erlichman (US 4,865,890). 
Regarding claim 13, the pipe coating of Johri reads on the additional limitations wherein the coating engages the pipe to surround substantially the entire circumference of the pipe and wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe coating (i.e., as otherwise set forth in claim 1). 
Johri does not explicitly disclose the additional limitations wherein the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe; wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof. 
Erlichman teaches (figs. 1 & 2) a pipe sleeve (5) for coating a pipe (see col. 1, lines 5-15), the pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe (see col. 4, lines 3-19; i.e., the sleeve is initially enlarged to enable the sleeve to be slipped onto the pipe, but is later contracted / shrunk to tightly engage the outer surface of the pipe); wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof (indicated at 10 in fig. 1); 
wherein the pipe sleeve engages the pipe to surround substantially the entire circumference of the pipe; and wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe sleeve (i.e., as described in the col. 4 section cited above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe; wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof, in view of the teachings of Erlichman, to enable the pipe coating to be applied to a pipe after manufacturing of the pipe and/or after installation of the pipe (e.g., for retrofitting an existing pipe system, etc.). 

Claims 14-16 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Johri in view of Krevor and Jarvenkyla.
Regarding claim 14, Johri discloses a noise reducing pipe system (see sole figure; abstract). While the example embodiment shown in is a 45° degree branch piece (i.e., a fitting), Johri states that the fitting may be connected to another pipe segment (e.g. via sleeve 2; see col. 2, lines 21-24; see also, col. 1, lines 51-53: “the moldings can instead be joined to straight pipe segments by means of welding sleeves”). Johri also explains “straight pipe segments can, of course, have the same or similar insulation layer” (col. 2, lines 39-41). 
As set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.
In view of the above, Johri reasonably discloses a noise reducing pipe system comprising: 
a pipe (i.e., a straight pipe segment having the same insulation layer, in the general form of the fitting in the figure, except without the 45° branch; the wall 3 of the fitting as shown generally corresponding to the wall of the pipe) having a first end (e.g., an end corresponding to the lower end of the fitting as shown) and a second end (e.g., an end corresponding to the upper end of the fitting as shown, aligned with the lower end);
a pipe coating (i.e., 4) connected to the pipe and extending continuously around the circumference of the pipe and extending substantially the length of the pipe (i.e., extending the entire length of the pipe, except at exposed end portions 5 for the welding sleeves, as shown); 
wherein the first end and the second end of the pipe have an exposed portion (5) that does not have the pipe coating connected thereto (as shown; see col. 2, lines 20-25); 
wherein the exposed portion on each of the first end and the second end has a length (A); 
wherein there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating (as shown; Johri suggests that the pipe coating may be applied by “spraying” or “by injection/molding process”, see col. 2, lines 11-12 & published claim 3); 
wherein the pipe coating is at least one of mass loaded plastic material and fire rated mass loaded plastic material (Johri discloses that the pipe coating material is a thermoplastic material filled with heavy spar / barite; col. 2, lines 11-15); 
wherein the pipe coating has a thickness ranging between 1/16 inch thick and 1/4 inch thick (Johri discloses that the pipe coating 4 has a thickness of 5mm [0.197 inches], which falls within the claimed range of 1/16 inch [0.0625] and 1/4 inch [0.25]).

Regarding the limitation wherein the exposed portion on each of the first end and the second end is between 1/4 inch to 3 inches in length, Johri does not explicitly state that the length “A” is between ¼ inch and 3 inches, however, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 
Similarly, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the difference between the claimed invention and the prior art (as otherwise set forth below) appears to be a such a recitation of relative dimensions (i.e., the actual dimensions of the exposed end length A), or otherwise a difference of form or proportion (the proportions of the exposed length A and/or the length of the welding sleeve, etc.), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the claimed length of the exposed portion. Rather, the claimed length of the exposed portion being between ¼ inch and 3 inches appears to be merely preferable. See paragraph 36 of the specification: “the end portion of the pipe that is left exposed may, for example, be between ¼” to 3” in length, but those skilled in the art will appreciate that any amount of pipe can be left exposed as needed for various uses” and paragraph 37: “the outer coating 14 may be readily removable from the pipe 12 by an installer to allow any desired length of pipe 12 to be exposed at an end portion thereof….”. 

Johri does not explicitly disclose the additional limitations wherein an adhesive is positioned between the pipe coating and the pipe, wherein the thickness of the pipe coating is between 25% as thick as a wall of the pipe and as thick as the wall of the pipe, wherein the pipe coating is manufactured using crosshead extrusion, or wherein the mass loaded material of the pipe coating is at least one of mass loaded vinyl material and fire rated mass loaded vinyl material. 

Regarding the limitation wherein an adhesive is positioned between the pipe coating and the pipe, Krevor teaches (fig. 1) a noise reducing pipe system comprising a pipe (1) and a pipe coating (2; i.e., a damping layer) connected to the pipe and extending continuously around the circumference of the pipe (see fig. 1). 
Krevor further suggests that an adhesive may be positioned between the pipe coating and the pipe (col. 6, lines 28-50) to aid in engagement between the pipe coating and the pipe and that, by use of a heat-activatable adhesive, the pipe coating could be easily removable when necessary by re-heating the adhesive. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri to further include an adhesive positioned between the pipe coating and the pipe, in view of the teachings of Krevor, as the use of a known technique (i.e. providing an adhesive between a pipe and a surrounding noise dampening coating, as in Krevor) to improve a similar device (i.e. the system of Johri) in the same way (e.g., aiding in engagement between the pipe coating and the pipe; when a hot melt adhesive is used, providing for a removable pipe coating via reheating the adhesive, etc.).  

Regarding the limitation wherein the thickness of the pipe coating is between 25% as thick as a wall of the pipe and as thick as the wall of the pipe, Krevor further teaches that, in the case of pipes, “the thickness of the layer of damping material is preferably from 0.3-3.0, especially 0.5-2.0 times, and more especially 0.7-1.3 times the thickness of the material of the pipe” (col. 7, lines 15-19). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe system of Johri such that the thickness of the pipe coating is in the range of, e.g., 0.3 to 3.0 times (i.e. 30% to 300%) the thickness of a pipe wall, in view of the teachings of Krevor, as the use of a known technique (e.g. forming a noise reducing pipe coating to have such a thickness relative to the pipe wall, as in Krevor) to improve a similar device (the pipe system of Johri) in the same way (e.g., to utilize a ratio of dampening coating thickness to pipe wall thickness known in the art to be suitable / effective / appropriate, etc.). 
As set forth in MPEP § 2144.05(I), where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, the claimed range of “between 25% as thick as a wall of the pipe and as thick as the wall of the pipe” (i.e., between 25% and 100%) overlaps with the disclosed range of 0.3 to 3.0 times (30% to 300%).  

Regarding the limitation wherein the pipe coating is manufactured using crosshead extrusion, as set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
In the instant case, although Johri does not explicitly disclose that the pipe coating is manufactured using crosshead extrusion, Johri does disclose that the coating may be manufactured by an “injection/molding process” (published claim 3) and it does not appear, based on the current record, that forming the pipe coating by crosshead extrusion would be expected to impart distinctive structural characteristics to the final product. 
However, to promote compact prosecution in the event that forming the pipe coating by crosshead extrusion is seen as imparting distinctive structural characteristics to the final product, the following additional teaching is provided. 
 Jarvenkyla teaches (fig. 1) a pipe system comprising a plastic pipe (1; see col. 2, lines 38-45) and a pipe coating (2), also formed of a plastic (col. 2, lines 46-49) and having additional fillers / additives (e.g., col. 2, line 66 – col. 2, line 20), extending continuously around the circumference of the pipe, wherein there is no space between the pipe coating and the pipe (see fig. 2). 
Jarvenkyla suggests “a multilayer pipe of the invention can be extruded in one phase using several extruders and a multi-layer cross-head die” (col. 3, line 61-63; i.e., that the multilayer pipe can be manufactured using crosshead extrusion). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the pipe coating is manufactured using crosshead extrusion, in view of the teachings of Jarvenkyla, as the use of a known technique (i.e. forming a multilayer pipe by crosshead extrusion, as suggested by Jarvenkyla) to improve a similar device (the multilayer pipe system of Johri) in the same way (e.g. enabling both the pipe and the pipe coating to be extruded/manufactured together in a single phase, as suggested by Jarvenkyla). 

Regarding the final limitation wherein the mass loaded material of the pipe coating is at least one of mass loaded vinyl material and fire rated mass loaded vinyl material, Jarvenkyla further suggests that the pipe coating (which may have additives / inorganic fillers) may be formed from an extrudable plastic such as ethylene vinyl acetate (EVA; col. 2, lines 46-49), a vinyl material. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the mass loaded thermoplastic material used for the pipe coating is a vinyl material (e.g., EVA / ethylene vinyl acetate) as suggested by Jarvenkyla, thus resulting in a mass loaded vinyl material, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It is further noted that EVA-based mass loaded vinyl materials are otherwise known in the art (e.g., see US 2019/0101236 to Tsitos, para. 36: “The mass-loaded vinyl (MLV) may be made using polyvinyl chloride (PVC), polyethylene, polypropylene and/or ethylene vinyl acetate…”; this reference is provided merely to establish that EVA-based MLVs are known, and is not currently being relied upon for any further modification to the system of Johri described above). 

As a result, all of the limitations of claim 14 are met, or are otherwise unpatentable over Johri in view of Krevor and Jarvenkyla. 

Regarding claim 15, Johri reasonably discloses the additional limitations wherein the pipe system further comprises at least one pipe fitting (i.e., the original 45° branch fitting as shown in the figure, including at least the body 3 thereof) adapted to be connected to at least one of the first and second ends of the pipe (i.e., via welding sleeve 2; see col. 1, lines 51-53 & col. 2, lines 20-24); 
wherein the at least one pipe fitting is at least one of ABS and PVC pipe fittings (Johri discloses that the body may be polyvinyl chloride / PVC ; col. 2, lines 9-11); and 
further comprising at least one respective pipe fitting coating (4) that is connected to the respective at least one pipe fitting and extends continuously around the circumference of the pipe fitting and extends substantially the length of the pipe fitting (i.e., extending the entire length of the pipe fitting, except at exposed end portions 5 for the welding sleeves, as shown).

Regarding claim 16, Johri discloses the additional limitation wherein end portions (5) of the pipe fitting have an exposed portion not covered by the at least one respective pipe fitting coating (as shown); and wherein the exposed portion has a length (“A”).  
Johri does not explicitly disclose that the length “A” of the exposed portion is equal to one half an inside diameter of the pipe. However, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
Similarly, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 
In the instant case, the only difference between the claimed invention and the prior art appears to be a difference of proportions or relative dimensions (i.e. the proportions / relative dimensions of the length A of the exposed portions vs the inside diameter of the pipe), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the claimed length of the exposed portion. Rather, the claimed length of the exposed portion being one half of an inside diameter of the pipe appears to be merely preferable. See paragraph 36: “the end portion of the pipe that is left exposed may, for example, be between ¼” to 3” in length, but those skilled in the art will appreciate that any amount of pipe can be left exposed as needed for various uses. The end portion of the pipe 12 to be left exposed may also be defined as having a length that is ½ the diameter of the pipe.” and paragraph 37: “the outer coating 14 may be readily removable from the pipe 12 by an installer to allow any desired length of pipe 12 to be exposed at an end portion thereof…. Portions of the pipe fitting may also be left exposed…”. 
As a result, the limitations of claim 16 are unpatentable over Johri, as otherwise modified above. 

Claim 17 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Johri in view of Krevor and Jarvenkyla as applied to claim 14 above, and further in view of Erlichman. 
Regarding claim 17, the pipe coating of Johri (as otherwise modified above) reads on the additional limitations wherein the coating engages the pipe to surround substantially the entire circumference of the pipe and wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe coating (i.e., as otherwise set forth in claim 14). 
Johri does not explicitly disclose the additional limitations wherein the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe; wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof. 
Erlichman teaches (figs. 1 & 2) a pipe sleeve (5) for coating a pipe (see col. 1, lines 5-15), the pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe (see col. 4, lines 3-19; i.e., the sleeve is initially enlarged to enable the sleeve to be slipped onto the pipe, but is later contracted / shrunk to tightly engage the outer surface of the pipe); wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof (indicated at 10 in fig. 1); 
wherein the pipe sleeve engages the pipe to surround substantially the entire circumference of the pipe; and wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe sleeve (i.e., as described in the col. 4 section cited above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe; wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof, in view of the teachings of Erlichman, to enable the pipe coating to be applied to a pipe after manufacturing of the pipe and/or after installation of the pipe (e.g., for retrofitting an existing pipe system, etc.). 

Claims 18 & 19 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Johri in view of Erlichman.
Regarding claim 18, Johri discloses a noise reducing pipe system (see sole figure; abstract). While the example embodiment shown in is a 45° degree branch piece (i.e., a fitting), Johri states that the fitting may be connected to another pipe segment (e.g. via sleeve 2; see col. 2, lines 21-24; see also, col. 1, lines 51-53: “the moldings can instead be joined to straight pipe segments by means of welding sleeves”). Johri also explains “straight pipe segments can, of course, have the same or similar insulation layer” (col. 2, lines 39-41). 
As set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.
In view of the above, Johri reasonably discloses a noise reducing pipe system comprising: 
a pipe (i.e., a straight pipe segment having the same insulation layer, in the general form of the fitting in the figure, except without the 45° branch; the wall 3 of the fitting as shown generally corresponding to the wall of the pipe) having a first end (e.g., an end corresponding to the lower end of the fitting as shown) and a second end (e.g., an end corresponding to the upper end of the fitting as shown, aligned with the lower end); 
a pipe coating (i.e., 4) connected to the pipe and extending continuously around the circumference of the pipe and extending substantially the length of the pipe (i.e., extending the entire length of the pipe, except at exposed end portions 5 for the welding sleeves, as shown); 
at least one pipe fitting (i.e., the original 45° branch fitting as shown in the figure, including at least the body 3 thereof) adapted to be connected to at least one of the first and second ends of the pipe (i.e., via welding sleeve 2; see col. 1, lines 51-53 & col. 2, lines 20-24); 
at least one respective pipe fitting coating (4) that is connected to the respective at least one pipe fitting and extends continuously around the circumference of the pipe fitting and extends substantially the length of the pipe fitting (i.e., extending the entire length of the pipe fitting, except at exposed end portions 5 for the welding sleeves, as shown); 
wherein the first end and the second end of the pipe have an exposed portion (5) that does not have the pipe coating connected thereto (as shown; see col. 2, lines 20-25); 
wherein the exposed portion on each of the first end and the second end is defined as a length (A); and 
wherein there is no space between the pipe coating and the pipe so that substantially all portions of an outer wall of the pipe are in contact with the pipe coating (as shown; Johri suggests that the pipe coating may be applied by “spraying” or “by injection/molding process”, see col. 2, lines 11-12 & published claim 3); 
wherein the pipe coating (i.e., sleeve) engages the pipe to surround substantially the entire circumference of the pipe; wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe coating (i.e., sleeve)(as shown/disclosed, the pipe coating engages and contacts the entire outer circumference of the pipe, except at the exposed portions); 
wherein the pipe coating (i.e. sleeve) has a thickness ranging between 1/16 inch thick and 1/4 inch thick (Johri discloses that the pipe coating 4 has a thickness of 5mm [0.197 inches], which falls within the claimed range of 1/16 inch [0.0625] and 1/4 inch [0.25]).
Johri does not explicitly disclose the additional limitations wherein the length of the exposed portion on each of the first end and the second end is defined as equal to one half an inside diameter of the pipe, wherein the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe, or wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof. 

While Johri does not explicitly disclose that the length of the exposed portions are equal to one half an inside diameter of the pipe, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)]. 
Similarly, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 
In the instant case, the only difference between the claimed invention and the prior art appears to be a difference of proportions or relative dimensions (i.e. the proportions / relative dimensions of the length A of the exposed portions vs the inside diameter of the pipe), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the claimed length of the exposed portion. Rather, the claimed length of the exposed portion being one half of an inside diameter of the pipe appears to be merely preferable. See paragraph 36, lines 14-19 of the specification: “the end portion of the pipe that is left exposed may, for example, be between ¼” to 3” in length, but those skilled in the art will appreciate that any amount of pipe can be left exposed as needed for various uses. The end portion of the pipe 12 to be left exposed may also be defined as having a length that is ½ the diameter of the pipe. Therefore, for example, if the pipe has a diameter of 3 inches, it would be preferred for the end portion to be left exposed to be 1.5 inches in length”. 

Regarding the limitations wherein the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe, wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof, Erlichman teaches (figs. 1 & 2) a pipe sleeve (5) for coating a pipe (see col. 1, lines 5-15), the pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe (see col. 4, lines 3-19; i.e., the sleeve is initially enlarged to enable the sleeve to be slipped onto the pipe, but is later contracted / shrunk to tightly engage the outer surface of the pipe), wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof (indicated at 10 in fig. 1); wherein the pipe sleeve engages the pipe to surround substantially the entire circumference of the pipe; and wherein, when connected to the pipe, the outer circumference of the pipe is in continuous contact with the inner circumference of the pipe sleeve (i.e., as described in the col. 4 section cited above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipe system of Johri such that the pipe coating is a pipe sleeve having an internal diameter larger than a diameter of an outer surface of the pipe; wherein the pipe sleeve has a longitudinally extending opening that extends the entire length thereof, in view of the teachings of Erlichman, to enable the pipe coating to be applied to a pipe after manufacturing of the pipe and/or after installation of the pipe (e.g., for retrofitting an existing pipe system, etc.). 
Regarding claim 19, Johri discloses that a length “A” of an end of the pipe fitting is left exposed (at 5) when the pipe fitting coating is affixed to the pipe fitting (as shown in the figure).  
Johri does not explicitly state that the length “A” is between ¼ inch and 3 inches.
However, as set forth in MPEP § 2144.04(IV)(A), it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)]. 
Similarly, as set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and a claimed invention involves only a change in form, proportion or degree, such a difference is unpatentable over the prior art, even though changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In the instant case, the only difference between the claimed invention and the prior art appears to be a such a recitation of relative dimensions (i.e., the actual dimensions of the exposed end length A), or otherwise a difference of form or proportion (the proportions of the exposed length A and/or the length of the welding sleeve, etc.), and it does not appear that a device having the claimed relative dimensions would perform differently than the prior art device. 
Additionally, it is noted that the specification does not appear to set forth any evidence of criticality or unexpected result arising from the use of the claimed length of the exposed portion. Rather, the claimed length of the exposed portion being between ¼ inch and 3 inches appears to be merely preferable. See paragraph 36 of the specification: “the end portion of the pipe that is left exposed may, for example, be between ¼” to 3” in length, but those skilled in the art will appreciate that any amount of pipe can be left exposed as needed for various uses” and paragraph 37: “the outer coating 14 may be readily removable from the pipe 12 by an installer to allow any desired length of pipe 12 to be exposed at an end portion thereof…. Portions of the pipe fitting may also be left exposed…”. 
As a result, the limitations of claim 19 are unpatentable over Johri.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753 

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753